The facts in this case have been amply detailed in the opinion filed July 23, 1938, and in the opinion on the first rehearing filed at a later date. On second petition for rehearing, there seems to be confusion with reference to the scope and effect of these opinions.
The refunding bonds involved in this litigation were proposed pursuant to Chapter 13627, Acts of 1929, the original bonds having been issued as provided by Chapter 6458, Acts of 1913, under which the appellant was incorporated. Chapter 13627, Acts of 1929, is the only authority for issuing refunding bonds and require that all such bonds be issued as required by the Act incorporating the district and under which the original bonds were issued. The two Acts are in pari materia and should be construed together.
Chapter 6458, Acts of 1913, requires the district, when it issues bonds, to fix the maturities to occur at annual intervals within thirty years, commencing at a period of years not later than ten and to levy annual installments of the total tax imposed to liquidate them. The Act in other words provides for serial bonds maturing within thirty years with payments to begin not later than ten years. Chapter 13627 does not change this feature of the former Act except to make bonds payable in fifty instead of thirty years. The bonds validated by the lower court all mature thirty years from date of issue. This was error. Maturities should have started not later than ten years, there being no provision in either statute for the accumulation or the safeguarding of a sinking fund. *Page 492 
May the sum of the total tax authorized under Section Seventeen, Chapter 6458, Acts of 1913, Section 1467, compiled General Laws of 1927, including the interest on the refunding bonds, exceed the benefits to the lands in the district as found in the plan of reclamation?
The lower court answered this question in the negative and appellee contends that his decision should be upheld. Both rely on Moran v. Montgomery, 111 Fla. 429, 199 So. 477, and like cases to support this contention. Briefs on both sides disclose much confusion with reference to this case. The question before us in that case was whether or not we would extend the "first come, first served" doctrine to the payment of bonds and coupons of a drainage district organized under the general drainage law. It was shown that the drainage district in question was years in default, was bankrupt with no prospect of paying all its bonds, and with only a limited fund in hand to pay bonds and coupons then past due. We held that under such circumstances, the fund in hand should be prorated and that the "first come, first served" doctrine did not apply. We think that holding was correct as applied to the facts in that case.
Chapter 6458, Acts of 1913, provides two methods of financing drainage districts organized thereunder. Section 17, being Section 1467, Compiled General Laws of 1927, provides that the Board of Supervisors may levy a tax sufficient to execute the plan of reclamation and may spread it over a period of years, but the total cannot exceed the cost of the plan of reclamation. Section 41, being Section 1493, Compiled General Laws of 1927, when construed in connection with Section 17, provides that the Board of Supervisors may issue bonds to execute the plan of reclamation, but that such issue shall not exceed ninety per cent. of the cost of the benefits as shown by the plan of reclamation. Interest may be paid on such bonds and is an added *Page 493 
cost of construction. In this event, the property owner in the district is given the opportunity and has the option to pay the full amount of tax assessed for bonds less interest and be relieved of the payment of any bond tax. When this is done, the bonds must be reduced by the amount of assessments paid and the tax on the land of those who pay must be marked paid in full.
In cases where the plan of reclamation is executed by a total tax collected in one year or spread over a period of years, the total tax cannot exceed the amount of benefits as shown by the plan of reclamation. This may be the case when the Board of Supervisors elect to issue bonds to execute the plan of reclamation, but in all such cases the amount of bonds is limited by the benefits and the interest on the bonds is an added expense. If the bonds issued amount to the allowable limit, the added interest taken with the principal may exceed the benefits. If paid in annual installments, each installment is a lump sum of the total assessment.
If the proceeds of the tax first levied is not sufficient to pay all bonds with interest, the Board of Supervisors has power under Sections 41 and 46, Sections 1493 and 1500, Compiled General Laws of 1927, to make an additional levy in the same manner the first levy was made. The second levy may apply to the original bonds, other emergencies, or for the principal and interest on refunding bonds issued in lieu of the original bonds, but must in all respects meet the requirement of the law authorizing it.
Rehearing denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 494